

PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT (“Agreement”) dated as of February 9, 2015 is by and
between the individuals and entities identified on the Schedule of Pledgors
attached hereto as Exhibit A (each, a “Pledgor” and collectively, the
“Pledgors”), and root9B Technologies, Inc., a Delaware corporation, with an
address at 4521 Sharon Road, Suite 300, Charlotte, NC 28211 (“Pledgee”).  Unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings assigned to them in the Merger Agreement (defined below).


W I T N E S S E T H :


WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February ___, 2015 (the “Merger Agreement”), by and among root9B, IPSA
International Services, Inc., a Delaware corporation, and IPSA International,
Inc., a Nevada corporation (“IPSA”), and as a condition of the Closing, Pledgors
are required to execute and deliver this Agreement to secure IPSA’s obligations
to indemnify root9B pursuant to Article VIII of the Merger Agreement (the
“Obligations”); and


WHEREAS, contemporaneous with the execution and delivery of this Agreement,
root9B will deliver to Pledgor his, her or its pro rata share of the Indemnity
Shares in the form of root9B stock certificates, which will serve as collateral
for the Obligations; and


WHEREAS, in order to secure the Obligations, each Pledgor has agreed to grant
Pledgee a security interest in its pro rata portion of the Indemnity Shares.


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, the receipt and sufficiency of which are
hereby acknowledged, it is agreed as follows:


1. Representations, Warranties and Covenants of Pledgor. Each Pledgor
represents, warrants and covenants that:


(a) Pledgor is the owner of its pro rata portion of the Indemnity Shares, free
and clear of all liens, encumbrances, security interests and restrictions except
for those granted to Pledgee;


(b) Until the termination of the representations and warranties pursuant to
Section 8.1 of the Merger Agreement (the period between the date of this
Agreement and such termination being referred to herein as the “Obligation
Period”), Pledgor shall not grant any other lien, security interest or any other
right of any nature whatsoever in or to the Collateral and shall not pledge,
sell, assign, transfer or convey the Collateral, except with Pledgee’s prior
written consent which shall be in Pledgee’s absolute and unrestricted
discretion.


2. Grant of Security Interest.  As security for the payment and performance of
the Obligations, Pledgor hereby pledges, hypothecates, assigns, transfers, sets
over and delivers unto Pledgee and hereby grants to Pledgee a continuing
security interest in the Collateral.  Pledgor hereby authorizes Pledgee to file
financing statements describing the Collateral to perfect Pledgee’s security
interest in the Collateral.

 
 

--------------------------------------------------------------------------------

 



3. Stock Legend.  The parties acknowledge and agree that during the Obligation
Period, the certificates representing the Indemnity Shares shall bear the
following legend (which legend shall be in addition to any legend relating to
securities laws):


“The sale, assignment, transfer, conveyance, pledge or hypothecation of the
shares represented by this certificate, and the grant of any lien, security
interest or any other right of any nature with respect thereto, are restricted
under the terms of a Pledge Agreement, dated as of February 9, 2015, between
_______________ and root9B Technologies, Inc., a copy of which is on file at the
office of root9B Technologies.”


4. Indemnification, Etc.  In the event that Pledgors become obligated to
indemnify Pledgee or Merger Sub pursuant to the terms of the Merger Agreement,
each Pledgor shall promptly transfer to Pledgee such number of Indemnity Shares
that constitutes its pro rata portion of the number of Indemnity Shares that,
when multiplied by the 60 day VWAP of root9B Common Stock for the period ending
on the business day before the date of determination of the indemnification
obligation, equals the dollar amount of such obligation; provided, however, that
under no circumstance shall the number of shares transferred by a Pledgor exceed
such Pledgor’s pro rata portion of the Indemnity Shares.  In addition to any
rights and remedies available to Pledgee under this Agreement, in the event of a
material breach of this Agreement, Pledgee shall be entitled to all the rights
and remedies available to Pledgee under the Uniform Commercial Code including,
without limitation, the right to foreclose on the Indemnity Shares.  If any
notification of intended disposition of any of the Collateral is required by
law, such notification, if mailed, shall be deemed commercially reasonable and
properly given if sent to Pledgor at least ten days before such intended
disposition.  No delay on the part of Pledgee in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Pledgee of any right or remedy shall preclude other or further exercise or the
exercise of any other right or remedy.  No action of Pledgee permitted hereunder
shall impair or affect the rights of Pledgee in and to the Collateral.  Pledgee
shall have the right, in the name, place and stead of Pledgor, to execute the
necessary endorsements, assignments, or other instruments of conveyance or
transfer with respect to all or any portion of the Collateral that are necessary
to effect the provisions of this Section 4.  The foregoing grant of authority is
irrevocable and coupled with an interest.  Any proceeds of any disposition of
Collateral shall be applied first to the payment of reasonable expenses incurred
by Pledgee in connection with the exercise or enforcement of any rights or
remedies granted hereunder, then toward the payment of any amounts owed to
Pledgee hereunder, and any balance to Pledgor.


5. Voting and Other Rights.  Pledgor shall have and maintain the exclusive right
and proxy to exercise all voting rights and receive any and all dividends,
payments and distributions payable with respect to each Pledged Share unless and
until Pledgor is required to transfer such Pledged Share pursuant to Section 4
above.


6. Release of Collateral.  Upon the expiration of the Obligation Period, the
Collateral shall be released and this Agreement shall terminate.  In addition,
Pledgee, for no additional consideration, shall take such additional action as
may reasonably be requested by Pledgor to terminate the security interest
granted herein and the parties hereto agree to take any steps necessary to
accomplish the release of Collateral described in this paragraph.


7. Notices.  All notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given (a) when
delivered, if delivered personally to the intended recipient, and (b) one
business day following sending by overnight delivery via a national courier
service, and in each case, addressed to a party at the address for such party
set forth above, or to such other address as the person to whom notice is given
may have previously furnished to the other in

 
 

--------------------------------------------------------------------------------

 

writing in the manner set forth above.  Copies of any notice provided to Pledgee
shall also be delivered, in a manner consistent with the provisions of this
Section 8, to: Ruskin Moscou Faltischek, P.C., 1425 RXR Plaza, East Tower, 15th
Floor, Uniondale, New York 11556, Attention: Seth I. Rubin, Esq.


8. Miscellaneous.
 
(a) The obligations of the Pledgors hereunder shall be several and not joint.
 
(b) This Agreement, and the terms, covenants and conditions hereof, shall be
binding upon each of the parties hereto, and his, her or its respective
successors, assigns, heirs and personal representatives, as the case may be.
 
(c) This Agreement and all amendments hereto shall be governed by, construed and
enforced in accordance with the law of the State of Delaware, without regard to
any principles of conflicts of law.
 
(d) The parties waive trial by jury in any action or proceeding arising out of
or related to this Agreement.
 
(e) Neither this Agreement nor any provision hereof may be amended, modified,
waived, discharged or terminated orally, except by an instrument in writing duly
signed by or on behalf of the parties hereto.
 
(f) Each party hereto, without additional consideration, shall cooperate, shall
take such further action and shall execute and deliver such further documents as
may be reasonably requested by the other party hereto in order to carry out the
provisions and purposes of this Agreement.
 
(g) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This Agreement may be executed by facsimile or other
electronic means.




[SIGNATURE PAGE FOLLOWS]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.


PLEDGOR:




______________________________________
[________________________________]




PLEDGEE:


root9B Technologies, Inc.




By: ___________________________________
Name: _________________________________
Title: __________________________________



 
 

--------------------------------------------------------------------------------

 
